Citation Nr: 0732135	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides (Agent Orange).

4.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active service from April 1959 to February 
1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from August 2002 and April 2003 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  



FINDINGS OF FACT

1.  The veteran's does not have a right shoulder disability 
which is related to his period of active military service.

2.  The veteran's bilateral carpal tunnel syndrome is not 
related to either his period of active service or to any 
service-connected disability.

3.  The veteran's diabetes mellitus was not present in 
service or to a compensable degree within one year after his 
separation, nor is it related to any herbicide exposure in 
service.

4.  The veteran's coronary artery disease was not manifested 
in service or to a compensable degree within one year after 
his separation from service, and is not etiologically related 
to any service-connected disability.  



CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310(a), (b) (2007).

3.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.307(a)(6)(iii), 3.309(a), 3.309(e) (2007).

4.  Coronary artery disease was not incurred in or aggravated 
by service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.310(a), (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In May 2002, September and December 2004, and March 2006, the 
RO sent the veteran letters informing him of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  
These letters informed the veteran that VA would assist him 
in obtaining evidence necessary to support his claims, such 
as records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disabilities and 
service, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an October 2004 
SOC provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  




In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  Moreover, 
the veteran was provided notice of the Dingess provisions in 
March 2006.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  See id.

Where a veteran has served for 90 days or more during a 
period of war and a psychosis, an ulcer, or arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The law contains presumptions regarding disabilities claimed 
as due to Agent Orange.  The governing law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (which 
means transient neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to a herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed, within 
the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  In addition, the U.S. Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection for a non-
presumptive disease, with proof of actual direct causation by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran's service medical records (SMRs) demonstrate that 
he injured his left shoulder in a June 1961 motorcycle 
accident.  Following the accident, he suffered several 
spontaneous left shoulder dislocations.  By August 1966, he 
indicated that he could reduce these dislocations himself.  
There was no mention of any injury to the right shoulder.  
These records also made no reference to bilateral carpal 
tunnel syndrome, diabetes mellitus, or coronary artery 
disease.  His glucose levels were normal during the April 
1959 entrance examination, a May 1963 release-from-active-
duty examination, and the August 1963 re-enlistment 
examination.  These examinations also showed that his blood 
pressure and his cardiovascular systems were within normal 
limits as well.  

The evidence developed after service does not show a 
diagnosis of or treatment for a right shoulder disability.  
However, he was diagnosed with bilateral carpal tunnel 
syndrome in approximately 2000, after complaining of 
tingling, numbness, and weakness in both hands; he said those 
symptoms had been present for about a year.  Private records 
from 2001 include a claim for Worker's Compensation benefits 
based on his carpal tunnel syndrome.  These records indicate 
that he had worked for some 40 years for an aircraft company 
as a riveter; this work required repetitive use of riveting 
guns and air guns, as well as lifting and twisting motions.  
It was found that he could no longer engage in this type of 
work.  

In March 2002, the veteran's physician submitted a statement 
in which it was commented that the veteran had injured his 
shoulders in service and that, due to weak shoulders, he had 
overused his hands and forearms, resulting in the development 
of carpal tunnel syndrome.  A July 2002 VA examination noted 
his claim that he had bilateral carpal tunnel syndrome 
secondary to subluxation of the left shoulder.  He also 
stated that he had injured both shoulders in service.  The 
examiner stated that "[i]n my opinion, it is least likely 
than not, that the veteran's carpal tunnel is secondary to 
his left shoulder condition."

In May 2006, the veteran was re-examined by VA.  After a 
review of the extensive evidence of record, this examiner 
opined that the veteran's left carpal tunnel syndrome was not 
related to his left shoulder disability.  The examiner said 
that if the left carpal tunnel syndrome had been related to 
the left shoulder, it would have been predominant, but it was 
equal to the condition in the right wrist.  Also, if the 
disorder were related to overuse of the hand, it would have 
manifested prior to 2000.  Finally, his five-year history of 
diabetes mellitus was noted.  The examiner said it is well 
known that diabetes causes peripheral neuropathy; moreover, 
diabetes is a predisposing factor in developing carpal tunnel 
syndrome.  It was noted that at, the time of his Worker's 
Compensation claim, the veteran's condition had been related 
to a repetitive-work injury.  When another physician had 
ordered a cervical spine series, it was commented that the 
numbness in his hands was diabetic.  The examiner stated that 
he did not agree with the private physician who had said that 
the carpal tunnel syndrome was related to overuse of the 
hands.  The examiner stated that one would not overuse an 
injured extremity; rather, one would underuse it in an effort 
to minimize its use and to protect it from additional injury.  
Finally, it was noted that the rationale for the July 2002 VA 
opinion was unclear; further, there was no evidence that the 
claims file had been reviewed at that time.  The examiner 
stated: 

In conclusion, it is this examiner's opinion that 
the veteran's development of bilateral carpal 
tunnel syndrome was directly related to underlying 
diabetic condition (7 years at least with long-term 
superimposed work-related cumulative trauma 
disorder (repetitive motion syndrome), with no 
identifiable correlation to the inservice left 
shoulder injury with recurrent dislocations.

In regard to the claim for diabetes mellitus, the evidence of 
record indicates that this condition was first diagnosed in 
about the year 2000.  It is also noted that there is also no 
indication in the veteran's personnel records that he ever 
served in Vietnam, athough he served in the Vietnam era.  

As to the CAD claim, the record shows that the veteran was 
diagnosed with this condition in about 2000.  In January 
2003, a VA hospital record indicated that he had suffered 
seven myocardial infarctions, and had hypertension.  He had 
been awarded Social Security Administration disability 
benefits, primarily because of CAD.  

After a careful review of the evidence of record, the Board 
finds that service connection for a right shoulder 
disability, bilateral carpal tunnel syndrome, diabetes 
mellitus (to include as due to exposure to herbicide agents), 
and/or CAD (to include as secondary to diabetes) has not been 
established.  While we are sympathetic to the appellant's 
assertions, there is no medical evidence to support his 
claim.  There is no indication that he has the requisite 
professional knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis, causation, or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board recognizes that laypersons may be competent to aver 
or testify as to the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, No. 07-7029 
(Fed. Cir. July 3, 2007).  See also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, the disabilities claimed herein are complex 
disorders which require specialized training for a 
determination as to diagnosis and origin, and are therefore 
not susceptible of lay diagnosis or etiological analysis.  

As noted above, the SMRs are completely silent as to any 
complaints of or treatment for any of the claimed 
disabilities.  As to the right shoulder, there is no current 
diagnosis of a right shoulder disability.  As noted above, 
the veteran is competent to state that he has right shoulder 
complaints and tingling and numbness of the hands, because 
they are lay-observable symptoms.  He can also state that he 
suffers from symptoms which may sometimes be related to 
diabetes mellitus and CAD (such as shortness of breath, chest 
pain, etc.).  However, he has not demonstrated that he has 
the expertise necessary to either diagnose his medical 
disabilities or to comment on the etiology of any diagnosed 
disorders.

The facts remain that there is no indication that the veteran 
suffered from any of the claimed disorders during service.  
There was no mention that he sustained any injury to the 
right shoulder at the time of the June 1961 motorcycle 
accident and there was no suggestion that, while he sought 
treatment for the left shoulder, he had ever sought treatment 
for the right shoulder in service.  As to the bilateral 
carpal tunnel syndrome, the veteran has asserted that this 
disorder is related to the service-connected left shoulder 
disability, but the objective and competent evidence does not 
support this conclusion.  The examiner in May 2006, after 
reviewing the evidence, related the veteran's carpal tunnel 
syndrome to both repetitive-use injuries at work and his 
diabetes.  Sound medical rationales were provided for these 
opinions, as well as for the statements that the record did 
not support the March 2002 private opinion that the carpal 
tunnel was related to overuse, or for the July 2002 VA 
examination opinion that it was related to the left shoulder 
condition.  Because the May 2006 opinion was based on an 
extensive review of the evidence, and because it provided a 
complete rationale for the opinions expressed, the Board will 
afford this opinion greater probative weight than any 
contrevailing evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In regard to the claims for diabetes and CAD, there is no 
indication that these disorders were present in service or to 
a compensable degree within one year after his separation 
from service.  The veteran has also claimed that his diabetes 
is related to exposure to herbicides in service in Vietnam.  
However, after various attempts by the RO in cooperation with 
the service depoartment, service in Vietnam could not be 
established.  Therefore, the veteran cannot be presumed to 
have been exposed to herbicides in service pursuant to 
38 C.F.R. § 3.307(a)(6)(iii).  Since such exposure has not 
been established, his diabetes mellitus cannot be presumed to 
have been related to his service pursuant to 38 C.F.R. 
§ 3.309(e).  Finally, the veteran has claimed that his CAD is 
etiologically related to his diabetes.  However, because 
service connection for diabetes has not been established, 
service connection on a secondary basis under 38 C.F.R. 
§ 3.310(a), (b) cannot be awarded.

While the veteran's contentions have been carefully 
considered, these contentions are outweighed by the absence 
of any medical evidence to support the claims.  Accordingly, 
the Board finds that the weight of the evidence is against 
either the presence of a current disability, a disease or 
injury in service, or a causal nexus between the two or to 
any service-connected disability.  The preponderance of the 
evidence is thus against the claims for service connection, 
and, therefore, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

[Continued on next page]


Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides (Agent Orange) is 
denied.

Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to diabetes mellitus, is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


